Citation Nr: 0204099	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  99-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the right 
wrist.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from March 1968 to March 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied claims of entitlement to 
service connection for a radial nerve injury of the right 
wrist and hand, and arthritis of the right wrist.  The 
veteran appealed.  In February 2001, after additional 
evidence was obtained, the RO granted the claim of service 
connection for radial nerve injury, right wrist and hand.  

In the veteran's substantive appeal, received in June 1999, 
the veteran requested a personal hearing before a Traveling 
Member of the Board of Veterans' Appeals (Board).  In July 
1999, the veteran filed a form in which he indicated that he 
desired a videoconference hearing.  In December 2001, the RO 
sent the veteran a notice that it had scheduled him for a 
videoconference hearing on January 28, 2002, and that should 
he fail to appear without prior notification, this would be 
construed as a withdrawal of his request for a hearing.  He 
was further advised that should he fail to appear without 
prior notification, he would have to request another hearing 
within 15 days of the originally scheduled hearing, and that 
he would have to show good cause as to why he failed to 
attend without prior notification.  

The veteran failed to report for his videoconference hearing.  
There is no indication in the claims file that he notified VA 
prior to the hearing that he would not be attending.  There 
is no indication that he attempted to reschedule the hearing.  
Accordingly, the Board will proceed without further delay.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have arthritis of the right wrist.


CONCLUSION OF LAW

Arthritis of the right wrist was not incurred in or 
aggravated by the veteran's active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the April 1999 rating decision that the 
evidence did not show that the criteria for service 
connection for arthritis of the right wrist had been met.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), informed the 
appellant that evidence of diagnosis and service incurrence 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC and SSOC informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The appellant has not identified any relevant 
treatment records.  The RO has also requested and obtained 
service medical records from the National Personnel Records 
Center.  The appellant has been afforded a VA examination 
involving the disability in issue.  In this regard, as the 
Board has determined that the preponderance of the evidence 
shows that the veteran does not have the claimed disability, 
there is no need to obtain an etiological opinion to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159 (c)(4)(B)).  Given the foregoing, there is 
more than sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they were manifested to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, the veteran's claim must 
be denied because the medical evidence does not currently 
show that he has the claimed disorder.  Specifically, the 
veteran's service medical records show treatment for radial 
nerve palsy in July 1969, and in February 2001, the RO 
granted service connection for a radial nerve injury, right 
wrist and hand.  However, the veteran's service medical 
records, to include a February 1970 separation examination 
report, do not show findings or a diagnosis of arthritis of 
the right wrist.  The only relevant post-service medical 
evidence consists of VA outpatient treatment reports, dated 
in 1999, a report from the Neurological Care Center of 
Montgomery, P.C., (NCCM) received in January 2001, and a VA 
examination report, dated in October 2000.  Neither the VA 
outpatient treatment reports nor the NCCM report contain 
findings or a diagnosis of arthritis of the right wrist.  The 
diagnosis in the VA examination report was right radial and 
median neuropathy with residual sensory changes affecting the 
right hand.  A VA X-ray report for the right wrist shows that 
it was normal.  In summary, the claims file does not contain 
competent evidence showing that the veteran had arthritis of 
the right wrist within a year of separation from service, see 
38 C.F.R. §§ 3.307, 3.309, nor does it contain competent 
evidence showing that the veteran currently has arthritis of 
the right wrist.  Accordingly, the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has arthritis of 
the right wrist that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for arthritis of 
the right wrist must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis of the right wrist is 
denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



